Citation Nr: 0813772	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran was in missing status during recognized guerrilla 
service from October 1943 to February 1945.  He had regular 
Philippine Army service from April 1945 to June 1946.  He 
died in April 1972.  The appellant is his surviving spouse.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant should further action be required.


REMAND

In a VA Form 9 dated in June 2006, the appellant stated that 
she wanted a Board hearing at the local VA office before a 
Member of the Board.  A review of the record reveals that for 
some reason she was scheduled for a hearing before a Veterans 
Law Judge at the Board's location in Washington, D.C.  
However, the request by her was clearly for a hearing at a 
local VA office rather than in Washington, D.C.  

There is no indication in the record that a hearing has been 
scheduled for her at the Manila RO.  A hearing should 
therefore be scheduled for her in accordance with her wishes.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2007).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a hearing by either a video conference or 
a travel board with a Veterans Law Judge 
at the Manila RO.  A copy of the notice 
of the scheduling of the hearing to her 
should be placed in the record, keeping 
in mind the 30-day appeal notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2007).

2.  VA should take all necessary actions 
to comply with the notice requirements of 
the Veterans Claim Assistance Act of 2000 
(VCAA).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded an opportunity for response.

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



